ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 5/25/22 wherein claims 1 and 3-5 were amended and claims 6 and 8 were canceled.
	Note(s):  Claims 1-5, 7, and 9-33 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/22 has been entered.
 
RESPONSE TO APPLICANT’S ARGUMENTS/AMENDMENT
Applicant's arguments and/or amendment filed 5/25/22 to the rejection of claims 1-5 and 7-33 made by the Examiner under 35 USC 103 and/or double patenting have been fully considered and deemed non-persuasive for the reasons of record and those set forth below.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9-24, 27-30, 32, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 113, 134, 136, 137, 139, and 141 of copending Application No. 16/093,508 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods of detecting tumors (see, for example, claim 136 of the copending application) in a subject wherein the subject is intravenously administered a peptide conjugate comprising SEQ ID No. 9 and a detectable moiety.  The claims differ in that those of the instant invention read on detectable moieties in general whereas the copending application has specific detectable moieties (see, for example, claim 139 of the copending application) that are conjugated to SEQ ID No. 9.  In regards to the sensitivity and other characteristics of the composition disclosed in some of the dependent claims, those characteristics would be inherent to the composition as according to MPEP 2112.01 if the composition of both inventions are physically the same, then they must have the same properties as products of identical chemical composition cannot have mutually exclusive properties.  Hence, the instant invention encompasses the invention of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTION
	In summary, Applicant has requested that the rejection be held in abeyance until allowable subject matter is set forth.
EXAMINER’S RESPONSE
	The Examiner acknowledges Applicant’s requested to hold the rejection in abeyance.  However, the rejection is still deemed proper.

103 Rejection
Note(s):  The rejection was once again amended to address the additional limitations incorporated into independent claim 1, and the dependent claims.  In particular, several references (see the underlined references:  Strickland (IEEE Transactions on Medical Imaging, 1994, Vol. 13, No. 3, pages 491-499), Moon et al (Bioconjugate Chem, 2003, Vol. 14, No. 3, pages 539-545), van Dam et al (Nature Medicine, 2011, Vol. 17, No. 10, pages 1315-1320), Holt et al (PLOS One, July 2014, Vol. 9, Issue 7, e103342, pages 1-11), and Thurber et al (Journal of Surgical Oncology, 2010, Vol. 102, pages 758-764) are made of record to illustrate that it is well known in the art to have a tumor-to-background ratio of at least 2.5.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, and 9-33 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al (WO 2011/142858) in view of Ito et al (US Patent No. 5,968,479) and in further view of Zhang et al (US 2008/0279780), Veiseh et al (Cancer Research, 2007, Vol. 67, No. 14, pages 6882-6888), Strickland (IEEE Transactions on Medical Imaging, 1994, Vol. 13, No. 3, pages 491-499), Moon et al (Bioconjugate Chem, 2003, Vol. 14, No. 3, pages 539-545), van Dam et al (Nature Medicine, 2011, Vol. 17, No. 10, pages 1315-1320), Holt et al (PLOS One, July 2014, Vol. 9, Issue 7, e103342, pages 1-11), and Thurber et al (Journal of Surgical Oncology, 2010, Vol. 102, pages 758-764).
Olson et al disclose chlorotoxin variants, conjugates, and method of using the conjugates (see entire document, especially, abstract).  The variants of Olson et al include Applicant’s SEQ ID No. 9 (Olson et al’s species K15R_K23R CTX (SEQ ID No. 4, see Figure 1) having the sequence MCMPCFTTDHQMARRCDDCCGGRGRGKCYGPQCLCR (see also, page 17, ‘Preparation of modified chlorotoxin peptides’; page 21, second complete paragraph).  In Figure 3 B, Olson et al disclose that K15R_K23R CTX is conjugate to the fluorescent cyanine dye, Cy5.5 (page 4, second complete paragraph).  The chlorotoxin conjugate may be used for treating and/or imaging humans and animals having gliomas, astrocytomas, medulloblastomas, meningioma, brain tumors, head and neck cancer, lung cancer, and skin cancer (page 7, fourth and fifth complete paragraphs; page 11, fifth complete paragraph).
For the imaging method of Olson et al, the modified chlorotoxin peptide conjugates  are utilized and may having a fluorescent maker attached thereto (page 8, fifth complete paragraph; pages 8-9, bridging paragraph).  The fluorescence chlorotoxin conjugate may be used to intra-operatively visualize cancerous tissues (page 9, first and second complete paragraphs).  Olson et al makes noted that cyanine compounds have relative high extinction coefficients and favorable fluorescence quantum yields (pages 9-10, bridging paragraph).  In disclosing possible cyanine dyes that may be utilized, Olson et al disclose Cy2, Cy3, Cy3.5, Cy5, Cy5.5, and Cy7 (page 10, first complete paragraph), but more importantly, Olson et al disclose that one may use dyes such as indocyanine green (page 11, lines 10-11), 
    PNG
    media_image1.png
    209
    444
    media_image1.png
    Greyscale
.  
The various methods of Olson et al include, detecting tissue, differentiating foci of cancers, detecting cancers, determining the location of cancer cells which involve a multitude of possible steps include contacting/administering a chlorotoxin conjugate to a subject of interest, measuring the level of binding expressing, and/or surgically removing some or all of the cells/tissue that express chlorotoxin binding sites located by fluorescence imaging (page 12, entire page; pages 12-13, bridging paragraph).  The methods include pre-operative, intra-operative, and/or post-operative imaging (page 16, second complete paragraph).  
While Olson et al disclose that it is well known in the art to conjugate chlorotoxin to a cyanine dye containing 7 polymethine bridges between two nitrogen atoms with a delocalized charge (e.g., indocyanine green), the document fails to specifically disclose the conjugating of the chlorotoxin species of SEQ ID No. 9 to a cyanine dye containing 7 polymethine bridges between two nitrogen atoms with a delocalized charge wherein the chlorotoxin species replaces the sulfonate group on the non-charged nitrogen group indocyanine green (see independent claim 1 of the instant invention).  In addition, while Olson et al disclose that the polypeptide conjugate composition is administered to a subject and the subject imaged at various points, the document does not specify the specific times as which imaging data is obtained.
Ito et al disclose diagnostic markers comprising a detection system and a fluorescence (cyanine, C7) dyes that are used for endoscopic diagnosis or identification of a focus in a surgical operation.  In particular, document discloses indocyanine green derivatives having Formula II as set forth below.  The indocyanine green derivatives of Ito et al differ from indocyanine green itself in that one of the sulfonated moieties is modified to be a site wherein a detection system binds at variable U (column 2, lines 38-40; columns 2-3, bridging paragraph).  The diagnostic markers may bind to cancer cells/tissues such as skin cancer, uterus cancer, and esophagus cancer (see entire document, especially, abstract; columns 2-3, bridging paragraph; column 5, lines 24-45; column 9, lines 10-35).  Ito et al disclose a dye of Formula II (column 3, lines 1-60) that reads on the instant invention when Applicant’s variable have the following values:  R3, R4, R5, and R6 = alkyl (methyl); R14, R15, R19, and R20 = hydrogen; L1 = alkylene; L2 = alkylene; R9 = sulfonate; L3 = bond; and A4 = polypeptide (site at which the detection system is bound).
Ito et al, column 3, Formula II

    PNG
    media_image2.png
    257
    436
    media_image2.png
    Greyscale

	Zhang et al disclose fluorescent chlorotoxin conjugates and methods of using the conjugates for intra-operative visualization of cancer (see entire document, especially, abstract).  The imaging of the cancerous tissue may occur about 4 to about 14 days after administration of the chlorotoxin-dye conjugate composition.  The method involves contacting tissue with a chlorotoxin-dye conjugate and measuring the level of binding.  The methods of Zhang et al may also be used for differentiating foci of cancers (page 1, paragraphs [0009] – [0017]; pages 1-2, paragraph [0018]; page 5, paragraph [0065] – [[0082]).  Also, Zhang et al disclose that one may determine the location of cancer cells by administering a chlorotoxin-dye conjugate to a subject, measuring the level of binding, and surgically removing some/all of the cancerous cells (page 2,paragraphs [0021] – [0026]).  In Figure 7C of Zhang et al, an image 24 hours after injection is discloses which illustrates that the there is a good signal observed from chlorotoxin-dye conjugate in tumor compared to a control.
While Zhang et al uses Cy5.5 in various embodiments with chlorotoxin, it is disclose that other suitable cyanine dyes include Cy2, Cy3B, Cy3, Cy3.5, and Cy7 (a cyanine dye containing 7 polymethine bridges between two nitrogen atoms with a delocalized charge) on page 4, paragraph [0056].  It is disclosed that a fluorescent chlorotoxin conjugate has a prolonged half-life in vivo and the conjugate enables real time biophotonic imaging of cancer (page 5, paragraph [0062]; page 6, paragraph [0093]).  Possible cancers that may be imaged include gliomas, astrocytomas, medulloblastomas, ependymomas, brain tumors, head and neck cancer, lung cancer, breast cancer, pancreatic cancer, and melanomas (page 6, paragraphs [0087] and [0088]).
Veiseh et al disclose a chlorotoxin-Cy5.5 bioconjugate that is used for intraoperative visualization of cancer.  The various cancers that may be visualized include malignant glioma, medulloblastoma, prostate cancer, intestinal cancer, and sarcoma.  Also, the chlorotoxin-Cy5.5 bioconjugate is effective in resection of malignancies (see entire document, especially, abstract; page 6882, right column, third complete paragraph; page 6886, right column, second and third complete paragraphs).  The dye conjugate composition is administered intravenously and biophotonic images are obtain at various time points after injection (page 6883, left and right columns, bridging paragraph).  Following vein injection, data was obtain at various point through 14 days.  The subjects injected with the dye only (control) were compared with those injected with the chlorotoxin-dye conjugate at day 0 and 1 day post-injection (page 6884, left and right columns, bridging paragraph; page 6884, right column, first complete paragraph) Figure 1, page 6884, disclose some of the biophotonic images of glioma.  
Strickland is directed to tumor detection in non-stationary backgrounds.  In particular, it is set forth that a mean true positive rate of 95% at having one false positive per image is achieved when the local signal to noise of the tumor-to-background is at least 2 (see entire document, especially, abstract).  
Moon et al disclose enhance tumor detection is possible when a fluorescence targeting conjugate is utilized.  In addition, Moon et al disclose that detection of folate receptor positive implanted tumors showed a 2.4 fold higher signal intensity compared to a tumor negative folate receptor tumor (see entire document, especially, abstract).  Figure 5 (page 543) discloses the in vivo imaging of folate receptor positive and negative tumors and the fact.  The imaging results indicate that there is a 2.7 fold difference in the signal.  Moon et al disclose that tumor-to-background contrast is an essential parameter for tumor detectability (page 543, left and right columns, bridging paragraph).
Van Dam et al disclose the intraoperative tumor specific fluorescence imaging of ovarian cancer using a fluorescence conjugate (see entire document, especially, abstract).  In particular, the document discloses that in images of patients with ovarian cancer, the mean tumor-to-background ratio for demarcated fluorescent tumor deposits was 3.1 ± 0.8 (page 1316, left and right column, bridging paragraph).
Holt et al disclose intraoperative imaging that distinguishes cancer from normal tissue.  In particular, the document discloses that all tumors had a mean signal-to-background ratio of 2.9 to 20.8 (see entire document, especially abstract; page 5, left column, first complete paragraph; page 5, right column third complete paragraph).  
Thurber et al is directed to detection limits of intraoperative imaging of tumor resection.  The document discloses that for large tumors, the tumor-to-background ratio typically ranges from 3 to 12 depending upon the imaging probe.  In addition, it is disclosed that for small tumors which often have a better uptake of imaging agent due to ore efficient diffusion in the surface results in a much higher tumor-to-background ratio (page 761, right column, second complete paragraph).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Olson et al using the teachings of Ito et al, Zhang et al, and Veiseh et al and generate a method of detecting a tumor as set forth in independent claim 1 for the reasons set forth below.  (1) Olson et al disclose that it is well known in the art to have a chlorotoxin peptide such as Applicant’s SEQ ID No. 9 conjugated to a cyanine dye containing 7 polymethine bridges between two nitrogen atoms with a delocalized charge.  In addition while the document specifically discloses chlorotoxin conjugated to Cy5.5, the document also disclose that other cyanine dyes including indocyanine green may be conjugated to chlorotoxin and variants thereof.  It is duly noted that the cyanine dye disclosed in independent claim 1 of the instant invention is a cyanine dye containing 7 polymethine bridges between two nitrogen atoms with a delocalized charge that is a modified version of indocyanine green.  Specifically, the cyanine dye of independent claim 1 of the instant invention differs from indocyanine green in that the sulfonate group of the non-charged nitrogen group is modified to contain a polypeptide.
(2) Ito et al disclose that it is well known in the art to have indocyanine green derivatives wherein the sulfonate moiety on the non-charged nitrogen atom of is replaced by a detection system containing a polypeptide moiety.  Thus, Ito et al disclose that it is well known in the art to use cyanine dyes, specifically, C7 dyes, that encompass Applicant’s dye as diagnostic markers for endoscopic and surgical procedures.  In addition, Ito et al disclose a dye that encompasses that of Applicant’s independent claim 1 wherein the targeting moiety is attached in the same location as Applicant’s A4 (SEQ ID No. 9).  Since both Olson et al and Ito et al are directed to cyanine dye containing 7 polymethine bridges between two nitrogen atoms with a delocalized charge that may be conjugated to a targeting moiety (e.g., polypeptide), the references may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable.
(3) While Olson et al do not list the specific time periods for obtaining data as set forth in the instant invention, the document discloses that real time imaging (intra-operative visualization) of cancerous tissues/cells is possible. Thus, it would have been obvious at the time the invention was made to obtain data at the desired data points for which one wants comparison data because the imaging technique of Olson et al allow for real tile testing.
	(4) Zhang et al disclose that it is well known in the art to generate a fluorescently labeled chlorotoxin conjugated that is administered to a subject and used of intra-operative visualization of cancer.  The imaging may occur real time biophotonically, from a period of about 4 to about 14 days, or 24 hours after administration of the chlorotoxin conjugate.  Since both Olson et al and Zhang et al are directed to chlorotoxin-cyanine dye conjugates that are used for imaging and treating cancer, the references may be considered to be within the same field of endeavor; thus, the reference teachings are combinable.  Hence, it would have been obvious to the skilled artisan that one may also adjust the time of obtaining imaging data points depending upon the tumor/cancer being evaluated on the designated evaluation parameters established by the person obtaining data for monitoring, detection, or imaging purposes.
	(5) Veiseh et al, like Zhang et al, sets forth that it is well known in the art to have a chlorotoxin-cyanine dye conjugate that is used for real time intra-operative visualization of cancer/tumor.  The imaging data may be obtained from real time biophotonic imaging, for 0-1 day, and at time points through 14 days after injection of the chlorotoxin-cyanine dye conjugate.  Since both Olson et al and Veiseh et al are directed to chlorotoxin-cyanine dye conjugates that are used for imaging cancer/tumors, the references may be considered to be within the same field of endeavor; thus, the reference teachings are combinable.  Hence, it would have been obvious to the skilled artisan that one may also adjust the time of obtaining imaging data points depending upon the tumor/cancer being evaluated on the designated evaluation parameters established by the person obtaining data for monitoring, detection, or imaging purposes.
(6) Strickland, Moon et al, van Dam et al, Holt et al, and Thurber et al are all made of record to illustrate that it is well known in the art to have a tumor-to-background ratio of at least 2.5.  In addition, Strickland, Moon et al, van Dam et al, Holt et al, and Thurber et al all illustrated that for various tumor, a tumor-to-background ratio of at least 2.5 is also common in the art.  Moon et al disclose that tumor-to-background contrast is an essential parameter for tumor detectability (page 543, left and right columns, bridging paragraph).  Van Dam et al disclose that in images of patients with ovarian cancer, the mean tumor-to-background ratio for demarcated fluorescent tumor deposits was 3.1 ± 0.8.  Thurber et al disclose that for large tumors, the tumor-to-background ratio typically ranges from 3 to 12 depending upon the imaging probe.  In addition, it is disclosed that for small tumors which often have a better uptake of imaging agent due to more efficient diffusion in the surface results in a much higher tumor-to-background ratio (page 761, right column, second complete paragraph).  Thus, a skilled artisan would be motivated to have a tumor-to-background ratio of at least 2.5.   Furthermore, since Strickland, Moon et al, van Dam et al, Holt et al, and Thurber et al as well as Zhang et al, Ito et al, Olson et al, and Veiseh et al are all directed to tumors/cancers, the references may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable.
	Based on the combined teachings of the cited prior art, it would have been obvious to one of ordinary skill in the art at the time the invention was able to detect a tumor in a subject using a chlorotoxin (e.g., Applicant’s SEQ ID No. 9) conjugated to a C7 cyanine dye (a cyanine dye containing 7 polymethine bridges between two nitrogen atoms with a delocalized charge, for example, an indocyanine green derivative) of Formula III as set forth in independent claim 1 of the instant invention.
APPLICANT’S ARGUMENTS
	In summary, it is asserted that the cited prior art fail to disclose a tumor-to-background ratio of at least 2.5.  In addition, it is asserted that claims 3-5 are allowable because of the step that the tissue is identified as tumor or non-tumor based on the fluorescence intensity for the peptide conjugate or pathological evaluation and distinguishing the tumor from adjacent tissue.  Also, it is asserted that the Stroud declaration filed 9/2/21 is persuasive because the combination of steps to image a tumor with a tumor-to-background ratio of at least 2.5 is not exemplified.
EXAMINER’S RESPONSE 
	All of Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  In regards to Applicant’s assertions that the cited prior art fail to disclose a tumor-to-background ratio of at least 2.5, the following response is given.
Moon et al disclose that tumor-to-background contrast is an essential parameter for tumor detectability (page 543, left and right columns, bridging paragraph).  Van Dam et al disclose that in images of patients with ovarian cancer, the mean tumor-to-background ratio for demarcated fluorescent tumor deposits was 3.1 ± 0.8.  Thurber et al disclose that for large tumors, the tumor-to-background ratio typically ranges from 3 to 12 depending upon the imaging probe.  In addition, it is disclosed that for small tumors which often have a better uptake of imaging agent due to more efficient diffusion in the surface results in a much higher tumor-to-background ratio (page 761, right column, second complete paragraph).  Thus, a skilled artisan would be motivated to have a tumor-to-background ratio of at least 2.5.   Furthermore, since Strickland, Moon et al, van Dam et al, Holt et al, and Thurber et al as well as Zhang et al, Ito et al, Olson et al, and Veiseh et al are all directed to tumors/cancers, the references may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable.
	In regards to Applicant’s assertion that the steps of identifying the tumor  or non-tumor based on the fluorescence intensity for the peptide conjugate or pathological evaluation or distinguishing the tumor from adjacent tissue is not cited in the prior art, the following response is given. The secondary references indicated that when the tumor-to-background ratio is at least 2.5, then one is able to distinguish tumors from surrounding tissue.  For example, Moon et al disclose that the tumor-to-background contrast is an essential parameter for tumor detectability (page 543, left and right columns, bridging paragraph).  Van Dam et al disclose that in images of patients having ovarian cancer, the mean tumor-to-background ratio for demarcated fluorescent tumor deposits was 3.1 ± 0.8 (page 1316, left and right column, bridging paragraph).  Holt et al disclose intraoperative imaging that distinguishes cancer from normal tissue.  In particular, the document discloses that all tumors had a mean signal-to-background ratio of 2.9 to 20.8 (see entire document, especially abstract; page 5, left column, first complete paragraph; page 5, right column third complete paragraph).  Still, Thurber et al is directed to detection limits of intraoperative imaging of tumor resection.  The document discloses that for large tumors, the tumor-to-background ratio typically ranges from 3 to 12 depending upon the imaging probe.  In addition, it is disclosed that for small tumors which often have a better uptake of imaging agent due to more efficient diffusion in the surface results in a much higher tumor-to-background ratio.  Furthermore, the document discloses that the imaging contrast is sufficient enough to visualize the tumor margins and detect the tumor (abstract; page 761, right column, second complete paragraph).  Hence, the skilled artisan would recognize that one is able to identify the tumor margins and determine tumor and non-tumor tissue.
	In regards to the Stroud declaration filed 9/22/21, the declaration is still not persuasive for reasons of record in the office action mailed 12/3/21 and those set forth herein.  As indicated above, a tumor-to-background ratio is obvious based on what is known in the art.  Strickland, Moon et al, van Dam et al, Holt et al, and Thurber et al are all made of record to illustrate that it is well known in the art to have a tumor-to-background ratio of at least 2.5.  In addition, Strickland, Moon et al, van Dam et al, Holt et al, and Thurber et al all illustrated that for various tumor, a tumor-to-background ratio of at least 2.5 is also common in the art.
For the reasons set forth above, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a tumor-to-background ratio of at least 2.5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 19, 2022